Case: 14-5118   Document: 9      Page: 1    Filed: 09/04/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

            CHRISTOPHER GRANTHAM,
                 Plaintiff-Appellant,

                            v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5118
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00981-LB, Judge Lawrence J.
Block.
               ______________________

                    ON MOTION
                ______________________

                       ORDER
     Christopher Grantham submits a motion for leave to
proceed in forma pauperis, which the court also construes
as a motion to reinstate his appeal after being dismissed
for failure to pay the court’s docketing fee.
    Mr. Grantham is currently incarcerated. He must
therefore submit Federal Circuit Form 6A, the Supple-
mental In Forma Pauperis Form for Prisoners.
Case: 14-5118     Document: 9       Page: 2    Filed: 09/04/2014



2                                   GRANTHAM   v. US



      Upon consideration thereof,
      IT IS ORDERED THAT:
    Mr. Grantham is directed to complete and return
Federal Circuit Form 6A (enclosed) within 30 days of the
date of this order. If Mr. Grantham does not do so, his
motion will be denied.


                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
s24